DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen Bondura on 6/15/2021.
The application has been amended as follows (in underline): 

1. A blade pitch system for a wind turbine, the wind turbine comprising one or more blades, the blade pitch system comprising: one or more motors configured to pitch the one or more blades of the wind turbine; and a power source comprising: a plurality of energy storage devices coupled in series, the plurality of energy storage devices configured to provide power to the one or more motors during a power loss event; and a plurality of bypass current devices, wherein a single one of each bypass current device is configured in parallel across one or more of the series energy storage devices to isolate and allow a bypass current around the isolated one or more of the series energy storage devices in parallel with the respective single bypass current device so that remaining ones of energy storage devices upstream and downstream of the isolated energy storage devices continue to provide power to the one or more motors; wherein current flows through only the single bypass current device to isolate the failed energy storage devices 

2. The blade pitch system of claim 1, wherein each energy storage device comprises either a battery or a supercapacitor.

3. Cancelled

4. The blade pitch system of claim 1, further comprising: a control device configured to determine that at least one of the energy storage devices configured in parallel with the bypass current devices has failed.

5. The blade pitch system of claim 4, wherein the control device is configured to determine that the energy storage device has failed based at least in part on a voltage across the bypass current device.

6. The blade pitch system of claim 4, wherein the control device is further configured to provide an alert for scheduled maintenance to be performed on the failed energy storage device.

7. The blade pitch system of claim 1, wherein the bypass current device comprises a MOSFET or IGBT switching device; and wherein the control device is further configured to control the switching device to allow the bypass current to bypass the failed energy storage device.



9. The blade pitch system of claim 1, further comprising: a fuse coupled between at least one energy storage device in the plurality of energy storage devices and the at least one bypass current device; wherein the bypass current flows through the fuse.

10. The blade pitch system of claim 9, wherein the fuse is configured to protect against a short circuit in the bypass current device or an incorrectly installed bypass current device.

11. Cancelled

12. The blade pitch system of claim 1, further comprising: a plurality of fuses; wherein each fuse is coupled between at least one energy storage device and at least one bypass current device coupled in parallel with the at least one energy storage device.

13. A method for providing power to one or more motors of a blade pitch system to pitch one or more blades of a wind turbine, the method comprising: determining, by a control device, that a power loss event has occurred; causing, by the control device, a power source to be electrically coupled to the one or more motors, the power source comprising a plurality of energy storage devices coupled in series and a plurality of bypass current devices, wherein a single one of each bypass current device is coupled in parallel with at least one energy storage device; determining, by the control device, that an energy storage device has failed; controlling, by the control device, the single bypass current device in parallel with the failed energy storage device to isolate and so that remaining ones of the energy storage devices upstream and downstream of the isolated energy storage device continue to provide power to the one or more motors, wherein current  flows through only the single bypass current device when the energy storage device in parallel with the bypass current device has failed; and wherein the bypass current device comprises one of a diode, MOSFET switching device, or IGBT switching device.

14. The method of claim 13, wherein the bypass current device comprises a MOSFET or IGBT switching device; and wherein controlling, by the control device, the bypass current device to allow a bypass current to bypass the failed energy storage device to provide power to the one or more motors comprises controlling the MOSFET or IGBT switching device to allow the bypass current to bypass the failed energy storage device.

15. The method of claim 13, wherein determining, by a control device, that a power loss event has occurred comprises detecting, by the control device, a voltage or current anomaly of an electrical grid.

16. The method of claim 13, wherein determining, by the control device, that an energy storage device has failed comprises determining, by the control device, that an energy storage device has failed based at least in part on a voltage across the at least one bypass current device.

17. The method of claim 13, further comprising: providing an alert for scheduled maintenance to be performed on the failed energy storage device.

18. A wind turbine system, comprising: a wind turbine comprising one or more blades; and a blade pitch system, comprising: one or more motors configured to pitch the one or more blades; and a power source comprising: a plurality of energy storage devices coupled in series, the plurality of energy storage devices configured to provide power to the one or more motors during a power loss event; and a plurality of bypass current devices, wherein a single one of each bypass current device is configured in parallel across one or more of the series energy storage devices to isolate and allow a bypass current around the failed energy storage devices in parallel with the respective single bypass current device so that remaining ones of energy storage devices upstream and downstream of the isolated energy storage devices continue to provide power to the one or more motors; wherein current flows through only the single bypass current device when at least one of the energy storage devices configured in parallel with the single bypass current device fails; and wherein the at least one bypass current device comprises at least one diode, MOSFET switching device, or IGBT switching device.

19. The wind turbine system of claim 18, further comprising: a fuse coupled between at least one energy storage device in the plurality of energy storage devices and the at least one bypass current device; wherein the bypass current flows through the fuse.

20. The wind turbine system of claim 18, further comprising: a control device configured to determine that an energy storage device has failed.



Allowable Subject Matter
Claims 1-2, 4-7, 9-10, 12-20  allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts fail to teach: 
a plurality of bypass current devices, wherein a single one of each bypass current device is configured in parallel across one or more of the series energy storage devices to isolate and allow a bypass current around the isolated energy storage devices in parallel with the respective single bypass current device so that remaining ones of energy storage devices upstream and downstream of the isolated energy storage devices continue to provide power to the one or more motors; 
wherein current flows through only the single bypass current device to isolate the failed energy storage devices configured in parallel with the single bypass current device fails; and 
wherein the bypass current device comprises one of a diode, MOSFET switching device, or IGBT switching device. 

Regarding claim 13, the prior arts fails to teach: 
wherein a single one of each bypass current device is coupled in parallel with at least one energy storage device; determining, by the control device, that an energy storage device has failed; 
controlling, by the control device, the single bypass current device in parallel with the failed energy storage device to isolate and allow a bypass current to bypass the failed energy storage device so that remaining ones of the energy storage devices upstream and downstream of the isolated energy storage device continue to provide power to the one or more motors, wherein 

Regarding claim 18, the prior arts fails to teach: 
a plurality of bypass current devices, wherein a single one of each bypass current device is configured in parallel across one or more of the series energy storage devices to isolate and allow a bypass current around the failed energy storage devices in parallel with the respective single bypass current device so that remaining ones of energy storage devices upstream and downstream of the isolated energy storage devices continue to provide power to the one or more motors; wherein current flows through only the single bypass current device when at least one of the energy storage devices configured in parallel with the single bypass current device fails; and wherein the at least one bypass current device comprises at least one diode, MOSFET switching device, or IGBT switching device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836